                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

LONIEL GREENE, JR.,                                  )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Civil No. 3:18-cv-00509
                                                     )       Judge Trauger
JPMORGAN CHASE BANK, NATIONAL                        )
ASSOCIATION, ET AL.,                                 )
                                                     )
       Defendants.                                   )

                                            ORDER

       On October 15, 2019, the magistrate judge issued a Report and Recommendation

(Docket No. 27), to which no timely objections have been filed. The Report and

Recommendation is therefore ACCEPTED and made the findings of fact and conclusions of law

of this court. For the reasons expressed therein, it is hereby ORDERED that this case is

DISMISSED with prejudice and the Motion filed by Sherry Ann Long (Docket No. 26) is

DENIED as moot.

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 5th day of November 2019.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
